Citation Nr: 1724794	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  02-05 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gouty arthritis.

4.  Entitlement to service connection for C5-C6 herniated disc with minimal degenerative joint disease, right C8-T1 radiculopathy, including as secondary to service-connected disabilities.

5.  Entitlement to service connection for a herniated disc, L3-L4, degenerative disc disease L3-L4, L5-S1, and bulging disc with mild degenerative joint disease, including as secondary to service-connected disabilities.

6.  Entitlement to service connection for a bilateral disorder of the legs, including as secondary to service-connected disabilities.

7.  Entitlement to service connection for diabetes mellitus. 

8.  Entitlement to a rating in excess of 10 percent for bilateral epidermophytosis and tinea pedis. 

9.  Entitlement to a compensable rating for left foot plantar callosity. 

10.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1980.  He was a member of the Army Reserve from May 1980 to December 1984 but performed no inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA).  The Veteran served in the Army National Guard from January 1991 to October 1992 and from March 1994 to March 1997 including periods of INACDUTRA and ACDUTRA.

These matters come before the Board of Veterans' Appeals (Board) from a December 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that declined to reopen claims for service connection for an acquired psychiatric disorder and hypertension and for service connection for gouty arthritis.  In October 2003, the Board favorably adjudicated the timeliness of the Veteran's substantive appeal and remanded the appeal for further development on the merits.  

The appeal also comes before the Board from an August 2005 rating decision that denied service connection for disorders of the cervical and lumbar spine and the bilateral lower legs.  In August 2008, the Board remanded the claims for further development.  In the same decision, the Board denied claims for service connection for bilateral carpal tunnel syndrome and arm disorders and for increased ratings for bilateral epidermophytosis, tinea pedis, and left plantar callosity.  

Finally, the appeal comes before the Board from a December 2011 rating decision that denied service connection for diabetes mellitus; increased ratings for bilateral epidermophytosis, tinea pedis, and left plantar callosity; and entitlement to a TDIU.

In October 2010, November 2010, and February 2013, the Board again remanded the claims on appeal for further development.

The issues of entitlement to service connection for hypertension and diabetes mellitus, and entitlement to a TDIU are addressed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that he wished to withdraw the issues of entitlement to service connection for diabetes mellitus and entitlement to a TDIU.

2.  Resolving all reasonable doubt in his favor, the Veteran's hypertension is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the claim of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 101, 1110, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, in October 2016, the Veteran's representative indicated that he wished to withdraw his claims for service connection for diabetes mellitus and entitlement to a TDIU.  The Board finds that this statement is clear and unambiguous.  As such, entitlement to service connection for diabetes mellitus and entitlement to a TDIU are withdrawn, as there remain no allegations of error of fact or law for appellate consideration as to these issues.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board's decision regarding the claim for service connection for hypertension is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to that claim.

III.  Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In addition to the general elements for service connection noted above, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, unless clearly attributable to intercurrent causes or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic. 38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently-diagnosed hypertension had its onset during his active duty military service.  Alternatively, the Veteran alleges that his hypertension is secondary to his diagnosed joint and psychiatric disorder for which he currently seeks service connection. 

With respect to the definition of hypertension, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)). A diagnosis of hypertension requires two or more readings on at least three different days.  Id.  See 38 C.F.R. § 4.104 (2016), Diagnostic Code 7101, Note 1.

According to publically available information from the National Institutes of Health and the National Heart, Lung, and Blood Institute, normal blood pressure is a systolic reading of less than 120 or a diastolic reading of less than 80.  Prehypertension is classified as a systolic reading of 120 to 139 or a diastolic of 80 to 89.  Stage one hypertension is a systolic of 140 to 159 or a diastolic of 90 to 99, and stage two hypertension is a systolic of 160 or a diastolic greater than or equal to 100.  "Prevention, Detection, Evaluation, and Treatment of High Blood Pressure," National Institute of Health, National Heart Lung, and Blood Institute (2003).

Pertinent evidence of record includes the Veteran's service treatment records from his period of active duty, his period of service in the Army National Guard, and post-service treatment records.

Initially, the Board notes that the first element of service connection is met as the Veteran's post-service treatment records clearly document a diagnosis of chronic hypertension.  See, e.g., February 2016 VA Primary Care Note (listing hypertension in the computerized problem list).

The Veteran's service treatment records document a number of blood pressure readings throughout his first period of active duty that indicate both prehypertension and stage one hypertension.  For example, a record that appears to be dated in 1978 lists his blood pressure as 124/90.  In March 1979, his blood pressure was 118/76, and, in July 1979, it was 110/70.  During the January 1980 discharge examination, his blood pressure was again 124/80.

Furthermore, his post-service treatment records, including records dated less than one year after discharge, also reflect blood pressure readings indicating both prehypertension and stage one hypertension.  During a March 1980 VA examination, his blood pressure was 140/70.  In May, June, and August 1981, his blood pressure was 140/100.  In August 1982, his blood pressure was 120/90.  In March and August 1983, it was 140/80 and 150/100, respectively.  In March and November 1984, it was 130/90.  In August 1985, it was 130/80.  In April 1986, it was 150/100.  In January, March, and August 1988, it was 130/90, 140/80, and 160/90, respectively.  In July 1990, it was 130/100.  A July 1990 VA treatment record noted a positive history of hypertension.  An August 1990 VA treatment record noted problems with high blood pressure, and the Veteran was told to monitor his condition.  A subsequent reading was 130/100.  Similarly, in November 1990, high blood pressure was once again noted as a problem; his reading at that time was 160/110.  An August 1991 private treatment record notes symptoms associated with hypertension.  His blood pressure was 120/85.  In February 1994, his blood pressure was 150/88.

During his period of service in the Army National Guard, the Veteran underwent a psychiatric evaluation.  The examiner noted that, during active service from 1977 to 1980, the Veteran had a compensable degree of hypertension which was controlled until he listed in the National Guard.

Here, the service treatment records and post-service treatment record demonstrate sufficient symptomatology, namely diastolic blood pressure readings above 90 and systolic blood pressure readings above 140, to demonstrate an onset and continuity of symptoms related to hypertension during and after the Veteran's active duty service.  The Board notes that, while some blood pressure readings both prior to discharge and following discharge do not meet VA's definition of hypertension, as noted above, under 38 C.F.R. § 3.303(b), even when the chronicity of disorder is not shown in service, continuity of symptomatology is still sufficient to establish service connection for a chronic disability within the meaning of 38 C.F.R. § 3.307.  Thus, these readings are nevertheless sufficient to demonstrate a continuity of symptoms, namely elevated blood pressure readings during and immediately following service.

Because a chronic disability, hypertension, was demonstrated during the Veteran's military service and within one year of his discharge, and because that same disability was manifest during the appeal period, the Board finds that hypertension is related to his active duty service.  Thus, after resolving any reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for diabetes mellitus is dismissed.

Entitlement to a TDIU is dismissed.

Service connection for hypertension is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Service Connection Claims

In November 2010, the Board remanded the appeal for further development, to include obtaining outstanding service treatment and personnel records from the Veteran's service in the Army Reserves from April 1980 to December 1984, and his service in the Puerto Rico Army National Guard, to include verifying any periods of active duty, ACDUTRA, and INACDUTRA.  The Board also instructed the AOJ to schedule the Veteran for a VA examination to determine whether the Veteran's gouty arthritis, cervical spine disorder, lumbar spine disorder, or bilateral leg disorder were related to his military service, or whether such were secondary to his service-connected disabilities.

Thereafter, the appeal was returned to the Board and, in February 2013, it remanded the appeal to obtain records that were considered by the AOJ in a December 2011 rating, but were not associated with the record.

The claim was subsequently readjudicated in a July 2016 supplemental statement of the case.  In reviewing both the July 2016 supplemental statement of the case and the claims file, there is no indication that, following the November 2010 remand, the AOJ attempted to obtain any outstanding service treatment and personnel records from the Veteran's period of service in the Army Reserves or in the Puerto Rico Army National Guard, or that it attempted to verify his periods of service, to include any periods of active duty, ACDUTRA, and INACDUTRA.  Therefore, the Board finds that the development directed in the last remand was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, further remand is necessary.

In June 2011, the Veteran underwent a VA examination.  With regard to his lumbar and cervical spine pain, the Veteran reported an onset of 2000, and that he was subsequently diagnosed with "disc problems."  The examiner diagnosed the Veteran was cervical degenerative joint disease and disc protrusion, and bulging discs at L2-3, L3-4, L4-5, and L5-S1.  The examiner also noted bilateral knee pain, diabetic polyneuropathy, and a history of gout since service.  The examiner diagnosed the Veteran with patellofemoral pain syndrome and gout.  

Ultimately, the examiner opined that gout was less likely than not related to the Veteran's military service or secondary to his service-connected disabilities.  The examiner stated that there were no complaints in his service treatment records of joint pain or findings compatible without gout.  No rationale was provided as to why gout was not secondary to his service-connected disabilities.

With regard to his cervical spine, lumbar spine, and bilateral leg disorders, the examiner opined that such were less likely than not related to the Veteran's military service or secondary to his service-connected disabilities.  The examiner reasoned that, aside from an April 1977 service treatment record diagnosing a thoracolumbar strain, the Veteran's service treatment records were silent for any complaints related to these disorders.  No rationale was provided as to why gout was not secondary to his service-connected disabilities.

The Board finds that the June 2011 VA examination is deficient in a number of ways.  With regard to all disorders, the examiner failed to address a number of relevant service treatment records.  For example, although the examiner discussed the April 1977 report of back pain, he failed to address the Veteran's reports of bilateral leg pain and the diagnosis of bilateral shin splints.  In July 1978, a service treatment record noted that the Veteran had been seen repeatedly for joint pain.  In a January 1980 report of medical history, the Veteran reported swollen and painful joints.  In August 1982, the Veteran once again reported swollen and painful joints and back pain.

Furthermore, with regard to the examiner's rationale that there was no evidence of ongoing complaints related to the Veteran's claimed disorders, the VA examination report fails to reflect any consideration of his lay statements concerning the onset and continuity of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service).  In this regard, not only has the Veteran reported ongoing symptoms since active service, in May 2005, he also submitted a statement from J.S., who noted the Veteran's problems with leg, back, and neck pain since his was discharged from active duty.

Finally, as noted above, the examiner failed to provide any supporting rationale to support her conclusion that the Veteran's claimed disorder were not secondary to his service-connected disabilities.

The probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion, and whether the report contains data, conclusions, and a complete rationale in support thereof.
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given these deficiencies, the Board finds that a new VA examination by a different medical professional is necessary to adjudicate the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As it relates to the Veteran's claimed acquired psychiatric disorder, the Veteran claims entitlement to service connection on a direct basis, claiming that his psychiatric symptoms began during service.  Alternatively, the record has raised the question as to whether an acquired psychiatric disorder is related to his physical disabilities, including his service-connected disabilities.  See August 2010 VA Psychiatric Note.

Review of the Veteran's service treatment records reflects that, in his January 1980 discharge report of medical history, the Veteran reported depression and excessive worry.  A December 1995 service treatment record noted that the Veteran was undergoing treatment for an anxiety disorder.  It was noted that the Veteran was not fit for duty.  A September 1996 psychiatric evaluation noted that, since his discharge in 1980, he received psychiatric treatment.  He was diagnosed with recurrent alcoholism and major depression with psychotic features, and examiner concluded that he was unable to maintain a job for too long.  A February 1997 physical profile noted that the Veteran was suffering from recurrent alcoholism and major depression with psychotic features.  Post-service treatment records reflect ongoing psychiatric treatment since the Veteran was discharged in January 1980.  Furthermore, the Veteran has repeatedly attributed the onset of his psychiatric problems to initial period of active duty.

To date, the Veteran has not undergone an examination to address whether any acquired psychiatric disorder is related to his military service.  The Board finds that, in light of his lay statements, his in-service reports of psychiatric problems, his post-service treatment records reflecting ongoing treatment, and the September 1996 psychiatric evaluation noting that his psychiatric problems began following his active service, VA's duty to afford the Veteran a VA examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

Increased Rating Claims

In November 2016, the Veteran underwent a VA examination to determine the current nature of his service-connected disabilities.  With regard to the Veteran's left foot callosities, despite his reports of pain associated with prolonged standing and ambulation activities, the examiner indicated that the Veteran was able to ambulate and perform activities of daily living with no functioning loss.  Thereafter, the examiner noted that pain on weight-bearing was a contributing factor in the Veteran's disability, but she did not answer whether pain, weakness, fatigability, or incoordination limited his functioning ability during flare-ups or on repeated-use, or whether there was additional functioning loss during flare-ups or on repeated use.  The examiner also noted that there were no scars associated with the Veteran's service connected-disabilities.  

With regard to the Veteran's bilateral epidermophytosis and tinea pedis, while the examination report addresses the objective manifestations of the Veteran's disability, the examination report does not reflect any consideration of his lay statements concerning any functioning impairment.

In a December 2016 statement, the Veteran stated that his bilateral epidermophytosis and tinea pedis and left foot plantar callosities caused severe pain, and left foot plantar callosities also resulted in two scars that were painful and unstable.  He stated that he could not walk more than one block, and that his feet prevented him from working.

Given that the November 2016 VA examination failed to offer a complete discussion of the Veteran's reported functional impairment, and based on his December 2016 statement, the Board finds that the Veteran should once again be afforded a new VA examination to address the nature and severity of these disabilities.  See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

On remand, the AOJ should obtain any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1. Contact any appropriate source, to include the National Personnel Records Center, the Department of the Army, the Army Reserves, and/or the Puerto Rice National Guard, to obtain all service treatment and personnel records from April 1980 to December 1984, from June 1991 to October 1992, and from March 1994 to May 1997, and to verify any periods of active duty, ACDUTRA, and INACDUTRA.  In making these requests, use the Veteran's complete name, as listed on his Form DD-214.  Please note that the Veteran reported serving in the following units: (a) the 941st QM Co., Ft. Allen, PR, from April 1980 to December 1984; (b) the HHD 125th MP BN, San Juan, PRARNG, from June 1991 to October 1992; and C Co. Med. 1st BDE 192 Bn. Arroyo, PRARNG, from March 1994 to May 1997.  

2.  Obtain any outstanding VA treatment records.  

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine whether gouty arthritis, a cervical spine disorder, a lumbar spine disorder, or bilateral leg disorder is related to his military service or his service-connected disabilities.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's in-service health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a)  Clarify any current diagnoses related to gouty arthritis, his cervical spine, his lumbar spine, or his bilateral legs.

b)  For each currently-diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is the result of disease or injury during any period of active duty service; or any verified period of ACDUTRA; or, is the result of injury during any verified period of INACDUTRA.  In this regard, the examiner's attention is drawn to the April 1977 report of back pain, bilateral leg pain, and the diagnosis of bilateral shin splints; the July 1978 service treatment record noting that he had been seen repeatedly for joint pain; and the January 1980 and August 1982 reports of medical history, wherein he reported swollen and painful joints, and back pain.

c)  If not, it is at least as likely as not (50 percent or greater probability) that any currently-diagnosed disorder is caused by his service-connected disabilities.

d)  If not, it is at least as likely as not (50 percent or greater probability) that any currently-diagnosed disorder is aggravated by his service-connected disabilities.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of evidence of an injury or treatment in his service treatment records.

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine whether any acquired psychiatric disorder is related to his military service or his service-connected disabilities.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's in-service mental health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a)  Identify any current diagnoses related to an acquired psychiatric disorder.

b)  For each currently-diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is the result of disease or injury during any period of active duty service; or any verified period of ACDUTRA; or, is the result of injury during any verified period of INACDUTRA.  In this regard, the examiner's attention is drawn to the January 1980 report of medical history, and the December 1995 service treatment record noting treatment for an anxiety disorder, and the September 1996 psychiatric evaluation.

c)  If not, it is at least as likely as not (50 percent or greater probability) that any currently-diagnosed acquired psychiatric disorder is caused by his service-connected disabilities.

d)  If not, it is at least as likely as not (50 percent or greater probability) that any currently-diagnosed acquired psychiatric disorder is aggravated by his service-connected disabilities.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of evidence of an injury or treatment in his service treatment records.

6. After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral epidermophytosis and tinea pedis and his left foot plantar callosity.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

a)  The examiner should identify the nature and severity of all current manifestations of bilateral epidermophytosis and tinea pedis, and left foot plantar callosity, including any associated scarring.

b)  With regard to his bilateral epidermophytosis and tinea pedis, the examiner should address whether there is any scarring of the feet, as well as the percentage of the entire body affected or exposed areas affected.  The examiner must also state whether his bilateral epidermophytosis and tinea pedis requires systemic therapy, such as corticosteroids or other immunosuppressive drugs and, if so, the total duration of such treatment in the past 12 months.

c) With regard to his left foot plantar callosity, the examiner should address whether such represents a moderate, moderately-severe, or severe disability of the foot.

d)  Finally, the examiner must provide a full description of any functional effects that these disabilities have on his activities of daily living, and the description must reflect consideration of the Veteran's own statements.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered must be provided.

7.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


